—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered January 4, 2001, which granted plaintiffs motion for summary judgment declaring null and void certain deeds conveying certain properties from plaintiff to defendant, unanimously affirmed, without costs.
The motion was properly granted upon a record establishing that plaintiff is a not-for-profit corporation whose board of *645directors never authorized the challenged conveyances (N-PCL 509). Defendant’s assertion that plaintiffs president at the time conveyed the properties in order to satisfy a personal debt he owed to defendant does nothing to advance, and indeed undermines, the legitimacy of the transactions since no part of a not-for-profit corporation’s assets may enure to the benefit of its members, directors or officers (N-PCL 102 [a] [5] [2]). No issue of fact is raised as to plaintiffs president’s apparent authority where the only evidence offered in. support thereof is the latter’s own representations at the time of the transactions (see, Hallock v State of New York, 64 NY2d 224, 231). Concur— Rosenberger, J. P., Mazzarelli, Ellerin, Saxe and Buckley, JJ.